Title: Jonathan Loring Austin to the Commissioners, 19 September 1778
From: Austin, Jonathan Loring
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Passy Septemr 19. 1778
     
     On Tuesday Morning, as I have already had the Honor of informing Your Excellencies, I shall set out for Holland, and from thence embrace the first Opportunity of returning to America, after an Absence of Twelve Months.
     Permit me to request a Letter of Recommendation to Congress: also to the Council of the State of Massachusetts Bay, from whom I was more immediately dispatch’d with the important News of the Fate of General Burgoyne and his Army; an Event which has been so very favorable for our Country throughout Europe. Any other Letters, whether for public Assemblies or Individuals, shall gratefully esteem.
     I am so well acquainted with the State of your present Finances, that I would not ask the least Consideration for my Time, Expences, the Risque of crossing the Atlantic, or my constant Attendance upon you since my Arrival, had I a Fortune to support this Expence, in ad­dition to several others I have been at during this War; or even if the Difficulty of making immediate Remittances, was attended with less Risque. If I had sufficient Property in France, or if I had not exceeded the Credit which the Gentlemen of the Board of War at Boston gave me on the House of Mssrs. Phaine Penet & Co. Merchants in Nantes, (which Credit would have been enlarged had I requested it, as it was only Money lent me) I would not have troubled your Excellencies at this time, for what you may imagine necessary for my Expences to Holland and probably back again, even now if you think fit, I will be answerable for any Monies you may advance me, either to Congress or to You in France.
     I have the Honor to be with Respect Your Excellencies most Obedient and very humble Servant
     
      Jon Loring Austin
     
     
      PS. I beg Leave to enclose our Address, that if any Gentlemen here shoud incline to speculate to the Northward, you’d be so kind as to recommend our House to them, and doubt not we shall be able to give them as great Satisfaction as any other Person whatever. My time its true has been so much employed for the Public, that I have not made that Proficiency in the French Language I otherwise might have done, yet doubt not I shall soon be able to inform them of everything relative to my proceedings, in French.
     
    